Citation Nr: 0722094	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to April 1954.  This matter is before the Board of 
Veteran's Appeal (Board) on appeal from a March 2004 rating 
decision by the Roanoke RO.  In June 2006, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is of record.  In November 2006, the matter was 
remanded for additional development.  


FINDING OF FACT

The veteran's service connected low back disability is 
reasonably shown to be manifested by severe limitation of 
motion; separately ratable neurological symptoms, 
incapacitating episodes, and ankylosis are not shown.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5293 5295 
(effective prior to September 26, 2003), Codes 5237, 5243 
(effective Sept. 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

An October 2005 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  A November 2006 follow-
up letter provided additional information and advised the 
veteran to submit relevant evidence in his possession.  
March, April, and November  2006 correspondence also provided 
notice regarding disability ratings and effective dates of 
awards (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)). 

A January 2005 statement of the case (SOC) and January 2007 
supplemental SOC (SSOC) outlined the regulation implementing 
the VCAA; and notified of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claim.  While complete notice was not provided prior to 
the initial adjudication of the claim, such defect does not 
affect the essential fairness of the adjudication process.  
The veteran has received all critical notice, and has had 
ample opportunity to participate in the adjudicatory process.  
A January 2007 SSOC readjudicated the matter after all 
critical notice was given.  The veteran is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  VA's 
duty to assist is met.  Evidentiary development is complete 
to the extent possible.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran's claim for increase was received on September 
24, 2003.  

VA medical records from January to October 2003 reflect 
treatment for low back pain.  

On November 2003 VA examination, the veteran complained of 
low back pain that also radiated to the left hip, leg, and 
foot; stiffness; and weakness.  He related that he 
occasionally fell and was unsteady on his feet.  He reported 
that he occasionally used a back brace and cane.  Examination 
of the low back revealed active forward flexion to 82 degrees 
and 85 degrees passively and after fatiguing; extension to 20 
degrees actively, 25 degrees passively, and 27 degrees after 
fatiguing; right lateral flexion to 30 degrees actively, 35 
degrees passively, and 37 degrees after fatiguing; left 
lateral flexion to 20 degrees actively, 27 degrees passively, 
and 30 degrees after fatiguing; and bilateral lateral 
rotation to 20 degrees actively and 27 degrees passively and 
after fatiguing.  Strength was weaker in the left lower 
extremity than on the right, reflexes in both lower 
extremities were normal, and the straight leg test was 
positive on the right at 40 degrees and on the left at 30 
degrees.  Pain began at the beginning of testing and 
continued throughout.  

October 2003 to June 2004 VA medical records reflect 
complaints of and treatment for low back pain.

At the June 2006 Travel Board hearing, the veteran testified 
that his back pain worsened with walking and standing, and 
that he could not walk without a cane.  He discussed how his 
back disability affected his daily activities.  His 
representative indicated that the veteran sought an increase 
to 40 percent.  
On January 2007 VA examination, the entire claims file was 
reviewed.  The veteran's complaints were consistent with 
previous reports.  He related that he had constant pain with 
occasional flare-ups that did not decrease function and that 
he used a cane but not a back brace.  He had no associated 
bladder or bowel complaints.  He reported that he could walk 
approximately 20 feet before he had to stop due to back pain.  
On examination, there was no evidence of muscle spasm.  
Forward lumbar flexion was to 45 degrees actively, 47 degrees 
passively, and 50 degrees after fatiguing; extension was to 
10 degrees actively and 15 degrees passively and after 
fatiguing; bilateral lateral flexion was to 20 degrees 
actively, 25 degrees passively, and 30 degrees after 
fatiguing; and bilateral lateral rotation was to 25 degrees 
actively, 30 degrees passively, and 32 degrees after 
fatiguing.  There was pain throughout all ranges of motion.  
There was no decrease in range of motion or joint function 
limitation due to pain, fatigue, weakness, or lack of 
endurance after repetitive use.  Pain and light touch were 
decreased throughout the entire right leg and right foot.  
Strength in both lower extremities was normal and the 
straight leg test was positive on the right at 30 degrees and 
negative on the left.  The diagnosis was severe degenerative 
disc and joint disease throughout the lumbar spine.  The 
physician opined that it was more likely than not that the 
veteran's back problems were related to his service-connected 
low back strain/arthritis.  He noted that the veteran had a 
work related back injury after service that led to surgery, 
and added that it would be pure speculation on his part to 
state which back problems were related to the service-
connected injury and which were due to the injury at work.  
The physician added (noting that he was a former general 
surgeon) that the veteran's back was one of the worst that he 
had ever seen. 

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  
The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

The terms "mild," "moderate," "severe," and "pronounced" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6.  Terms 
such as "mild," "moderate," "severe," and "pronounced" are 
used by VA examiners and others and although an element of 
evidence to be considered by the Board, are not dispositive 
of an issue.  

As was noted, the veteran's claim for increase was received 
September 24, 2003.  The criteria for rating disabilities of 
the spine were revised, effective September 26, 2003.  
Consequently, he is entitled to a rating under the criteria 
in effect prior to September 26, 2003 or, from their 
effective date, the revised criteria.  Given that a 20 
percent rating is already assigned, the focus is on those 
criteria that would allow a rating in excess of 20 percent.

It is noteworthy at the outset that the veteran had a 
postservice work related low back injury.  On January 2007 VA 
examination, the physician indicated that the veteran's back 
problems were related to his service-connected disability and 
that it would be speculative to separate problems from an 
injury in service from those related to the work injury.  
Since no distinction can be made, all of the veteran's back 
symptoms will be considered in rating his service connected 
disability.  Furthermore, as the RO has recognized disc 
disease as service connected (See January 2007 SSOC), 
criteria for rating disc disease must be considered.  
Addressing first the criteria in effect prior to September 
26, 2003, under Code 5295, a 40 percent rating is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under Code 5292, a 40 
percent rating is warranted for severe limitation of lumbar 
motion.  Under Code 5293, the rating is based on either the 
total duration of incapacitating episodes over the past 12 
months or a combination, under § 4.25, of separate ratings 
for chronic orthopedic and neurologic manifestations with the 
ratings for all other disabilities, whichever results in the 
higher evaluation.  A 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months and a 60 percent rating requires incapacitating 
episodes having a total duration of at last six weeks during 
the last twelve months.  38 C.F.R. § 4.71a.  [An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.]  Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 1 following Code 
5293.

The Board finds that under the prior rating criteria the 
veteran's low back disability picture more nearly 
approximates the criteria for a 40 percent rating under Code 
5292.  The most recent examination revealed that (at 45 
degrees) forward flexion was only about half of normal, and 
extension (at 10 degrees) was only one-third of normal.  
Furthermore, pain was noted throughout the entire range of 
motion.  The physician's comments reflect that he found the 
veteran's low back was more than moderately impaired.  

As 40 percent is the maximum rating under Code 5292, to 
determine whether a rating in excess of 40 percent might be 
warranted we must look to other potentially applicable codes.  
40 percent is the maximum rating under Code 5295; so rating 
under that code would provide no further benefit.  The record 
does not show that the veteran has had incapacitating 
episodes; consequently, a rating on that basis (under Code 
5293) is not warranted.  There would be no benefit to the 
veteran in rating orthopedic and neurologic manifestations 
separately as it is not shown that there are any associated 
neurological manifestations warranting separate rating 
(neuropathy noted was considered, by a VA neurologist, 
related to diabetes mellitus).  Finally, ankylosis is not 
shown.  Accordingly, the disability picture presented does 
not warrant a rating in excess of 40 percent under any 
applicable criteria in effect prior to September 26, 2003.

Under the criteria for rating disabilities of the spine that 
came into effect September 26, 2003, disability of the spine 
that disc disease is rated based either on incapacitating 
episodes or under the General Rating Formula for Rating 
Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected.  The criteria for 
rating based on incapacitating episodes were renumbered with 
the September 23, 2006 revision, but remained essentially 
unchanged.  As incapacitating episodes are not shown, a 
rating on that basis remains unwarranted.  Under the General 
Rating Formula, a 40 percent rating is warranted for 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating requires unfavorable ankylosis of the 
entire spine.  In essence, the revised criteria would warrant 
a rating in excess of 40 percent only if the spine was 
ankylosed.  As was noted previously, ankylosis is not shown.  
Hence, an increased rating on that basis is not warranted.  

In summary, the evidence shows that a 40 percent, but no 
higher, is warranted for the veteran's low back disability.  
Notably, 40 percent is the rating the veteran's 
representative indicated he was seeking. 







ORDER

A 40 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


